[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Atty. Carl Eisenman, Defense Counsel, for Petitioner Atty. Frank S. Maco, State's Attorney, for the State
BY THE DIVISION
The petitioner, age 41 at the time of sentencing, was convicted of the charge of violation of probation (Conn. Gen. Stat. 53a-32) after admitting that he had violated the terms of his probation imposed on March 2, 1990. On that date, he was sentenced to a term of seven years, execution suspended, with probation for five years, having been convicted of the crime of possession of a controlled substance with intent to sell (Conn. Gen. Stat. 21a-277 (b)). After admitting the violation, the suspended sentence was imposed in full by the court with credit for the twenty-four days that the petitioner was confined in a facility under the supervision of the Connecticut Alcohol and Drug Abuse Commission (CADAC).
At the hearing on this petition, the petitioner indicated his misunderstanding of how long he would actually be confined as a result of this sentence, believing that he would only serve about eight months in confinement. He now realizes that his confinement will be much longer. The petitioner has multiple convictions of drug crimes and does not appear to be amenable to treatment, having been dismissed from the CADAC facility for violating its rules and for noncompliance with its treatment program. Accordingly, it cannot be found that the sentence imposed is disproportionate, excessive or inappropriate.
The sentence is affirmed.
Barry, J. Klaczak, J. Norko, J. CT Page 3442
Barry, J., Klaczak, J., and Norko, J., participated in this decision.